          Case 1:20-cv-03447-PAE Document 10 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


A.G., et al.,

                                      Plaintiffs,                     20 Civ. 3447 (PAE)
                       -v-
                                                                          ORDER
NEW YORK CITY DEPARTMENT OF
EDUCATION, et al.,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       This matter has been assigned to the Court as related to A.G. et al. v. NYC Department of

Education et al., 19-cv-3829 (PAE). Counsel for plaintiffs represents that the two suits bring

essentially the same claims against the same parties, but for different academic years. See

Dkt. 6. The Court requests a joint letter from the parties, by May 13, 2020, outlining their views

as to whether these two matters should be consolidated and, separately, whether discovery in

both matters can and should take place concurrently, irrespective of whether the two cases are

formally joined.

       SO ORDERED.

                                                          PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: May 5, 2020
       New York, New York
